COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §
 EL PASO COUNTY, TEXAS,                                          No. 08-15-00086-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                               34th District Court
                                                 §
 MARY LOU VASQUEZ,                                             of El Paso County, Texas
                                                 §
                        Appellee.                               (TC # 2014DCV1842)
                                                 §

                                        JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment

granting the plea to the jurisdiction with regard to claims of retaliation, actual disability, denial

of a reasonable accommodation, and disclosure of confidential health information. We remand

the cause for consideration of Appellee’s “regarded as” disabled claim, in accordance with this

Court’s opinion. We further order costs be assessed against the party incurring same, both in this

Court and the court below, for which let execution issue. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 5TH DAY OF MAY, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.